BRETT, Judge.
On the 14th day of April, 1965, the petitioner herein filed an original petition for writ of habeas corpus, which shall be treated by this Court as an application for permission to file appeal out of time. Petitioner alleges, among other things, that he was denied his right to appeal.
*683This matter was set on the docket for oral argument to be heard the 5th day of May, 1965, when counsel for petitioner appeared and brought before this Court certain matters pertaining to the following numbered Tulsa County district court cases, in which the petitioner was sentenced to the State Penitentiary, to-wit: Cases Nos. 20342, 20535, 20534, and 20517. The State was represented at this hearing by the Attorney General of the State of Oklahoma.
After considering all things presented to this Court, the Court makes the following findings:
1. The petitioner herein was sentenced to serve concurrent terms of seven years each in cases Nos. 20342, 20535, 20534, and 20517, and after entering a plea of guilty to each charge.
2. The petitioner did at the time of his sentencing, or soon thereafter, request of the Honorable Raymond W. Graham, District Judge within and for the 14th Judicial District, in Tulsa County, by means of a writ in forma pauperis, for a transcript of the records in the above numbered cases; and, that the Honorable District Judge did grant said writ, and ordered the transcripts prepared, and to be delivered to the County Attorney’s office, and the office of the Public Defender.
3. That after said transcripts were delivered to the office of the public defender, in sufficient time to perfect petitioner’s appeal to this Court, that such appeal was not accomplished.
NOW, THEREFORE, it is the order of this Court that the Presiding Judge of the 14th Judicial District, Tulsa County, State of Oklahoma, shall forthwith appoint competent counsel to represent this petitioner in perfecting his appeal to this Court; and that the office of the Public Defender be directed to make available to said appointed counsel, the copies of the transcript of proceedings in cases Nos. 20342, 20535, 20534, and 20517, which were prepared in accordance with the order of the Honorable Raymond W. Graham, District Judge, in accordance with the provisions of Senate Bill No. 152, which became law on the 2nd day of June, 1965;
AND FURTHER, that counsel appointed by the Presiding Judge of the 14th Judicial District, Tulsa County, Oklahoma, shall be allowed thirty (30) days from the receipt of this order in which to prepare and file with this Court petition in error with transcript attached. Said counsel shall have thirty (30) days thereafter within which to submit briefs in support of the petition in error, and the Attorney General shall have thirty (30) days thereafter within which to file an answer brief.
The Clerk of this Court is directed to transmit a copy of this order to the Presiding Judge, 14th Judicial District, Tulsa County, County Courthouse, Tulsa, Oklahoma.
NIX, J., and BUSSEY, P. J., concur.